833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RALPH CONSTRUCTION, INC., Appellant,v.The UNITED STATES, Appellee.
No. 87-1218
United States Court of Appeals, Federal Circuit.
October 1, 1987.

Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and BALDWIN, Senior Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The Armed Service Board of Contract Appeals (ASBCA) denied Ralph Construction, Inc.'s (appellant) claim for additional payments under Contract No. DAKF24-84-D-0038 (contract) for maintenance service of family housing situated in Fort Polk, Louisiana.  We affirm.

OPINION

2
Appellant argues that the ASBCA has wrongly interpreted the contract as providing an entitlement to compensation at a fixed monthly lump sum payment rather than a flat hourly rate.  We agree with the ASBCA's determination that Section B, Paragraph 1.041 so provides.  Appellant maintains a contrary position on the basis that 'scheduled preventive maintenance' does not appear expressly in the introductory language of the bid schedule.  However, it appears enumerated in task descriptions thereafter.


3
Appellant also argues for a contemporaneous contract interpretation consistent with its position.  However, we find the ASBCA's decision to the contrary to be supported by substantial evidence.  See Erickson Air Crane Co. of Washington, Inc. v. United States, 731 F.2d 810, 814 (Fed.  Cir. 1984).